Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
The information disclosure statement filed on 03/12/2021 and 09/16/2022 has been entered and considered by the examiner.

Drawings
The drawings filed on 03/12/2021, has been accepted for examination.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 - 23 of U.S. Patent No. 10,982,954 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent(s) and is/are covered by the patent(s) since the patent(s) and the instant application are claiming common subject matter, and all the limitations claimed in claims 1-20 of the instant application are found in claims 1-27 of Patent(s), both the instant application and patent(s) claimed to a structured light projector.

They correspond as follows:

17/200,073
10,982,954 B2
1
1
2
2
3
1,24,26
4
4
5
5
6
6
7
7, 15
8
15
9
8
10
9
11
10
12
11
13
12
14
13
15
14
16
15-20
17
15-20
18
10, 15-20
19
18
20
24




The subject matter claimed in the instant application is fully disclosed in the copending Application and is covered by the patent since the patent and the application are claiming common subject matter. The difference between the copending application and the instant application is that the copending application claimed illuminator, lens transmitting slit while the instant application claimed illuminator comprising a plurality of illumination area, light emitting element, illumination aperture diameter and the structure of the light emitting elements, type of lens (i.e. meta-lens), and both claimed electronic apparatus. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably recognized that the copending application will have being anticipated and/or at least be obvious to the subject matter of the instant application since the changing and/or modification being claimed in the copending application claims are within the scope and analysis of the instant application claimed projector, considering the (BRI).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arbabi et al. (2016/0299337 A1).

Regarding claims 1 and 3, Arbabi discloses a structured light projector (figs. 5, 9, and 21-23) comprising: 
an illuminator (220/222) configured to emit illumination light; 
a pattern mask is a focusing device (100) configured to generate structured light such as scattered light by partially transmitting the illumination light; and includes a lens configured to transmit the structured light, wherein the pattern mask the focusing device (100) comprises: a first lens a first thin lens (120) distortion compensation region comprising a plurality of opaque first light shielding patterns having a first pattern width; and a second lens a second thin lens (130) distortion compensation region surrounding the first lens the first thin lens (120) distortion compensation region, the second lens the second thin lens (130) distortion compensation region comprising the plurality of second scatterers adjusting transmission [par. 0073] anticipates a plurality of opaque second light shielding patterns having a second pattern width that is less that the first pattern width is included in variation according to shapes and sizes of the second thin lens (130)[par. 0074] (fig. 6)[pars. 0071- 0077].
For the purposes of clarity, Arbabi discloses a structure projector system comprising pattern mask comprising first and second thin lenses 120 and 130 on both surfaces of the substrate 110 by arranging the plurality of first and plurality of second scatterers 122 and 132 on the both surfaces of the substrate 110, as can be seen depicted (fig. 5). Arbabi also discloses a designed arrangement of lens that anticipates an arrangement of plurality of lens (i.e. second thin lens (130)) having a plurality of a concentric circle shape regions surrounding a central scatterer that allow for a third, fourth or more distortion compensation region surrounding a region(s) and are sequentially disposed in the concentric circle shapes arrangement, as can be seen depicted in (fig. 6). As to claim 3, the structure recited in claims 3 is/are symmetrical to the structure recited in claim 1, as such, the structured light projector claim 3 is/are rejected above as being anticipated by Arbabi.	
As to claims 2, and 4-11, Arbabi also discloses a structure that use in the structured light projector system that is implementing limitations such as,
wherein the first lens the first thin lens (120) distortion compensation region is disposed opposite to a central region of the lens (claim 2); 
wherein the first lens the first thin lens (120) distortion compensation region implicitly comprises a first light transmitting slit configured to transmit the illumination light, the first light transmitting slit having a first slit width, and the second lens the second thin lens (130) distortion compensation region implicitly comprises a second light transmitting slit configured to transmit the illumination light, the second light transmitting slit having a second slit width (claim 4);
wherein the second slit width of the second light transmitting slit is greater than the first slit width of the first light transmitting slit is functionally included in the variation according to shapes and sizes of the second thin lens (130)[par. 0074](claim 5); resulted in wherein a ratio of an area of the second light transmitting slit with respect to an entire area of the plurality of second light shielding patterns in the second lens the second thin lens (130) distortion compensation region is greater than a ratio of an area of the first light transmitting slit with respect to an entire area of the plurality of first light shielding patterns in the first lens distortion compensation region, as can be seen in depicted (fig. 6) (claim 6); wherein the pattern mask the focusing device (100) further comprises a third lens distortion compensation region surrounding the second lens distortion compensation region, wherein the third lens distortion compensation region comprising a plurality of third light shielding patterns as can be seen arranged in plurality of a concentric circle shape depicted (fig. 6), wherein the third lens distortion compensation region has a third transmittance higher than the second transmittance as the plurality of a concentric circle shape depicted (fig. 6) become larger from the center (claim 7); wherein the plurality of third light shielding patterns have a third pattern width that is less than the second pattern width as can be seen arranged in plurality of a concentric circle shape depicted (fig. 6); (claim 8).
wherein the first lens distortion compensation region, the second lens distortion compensation region, and the third lens distortion compensation region are sequentially disposed in concentric circle shapes is anticipated by the depicted arrangement of the second thin lens (130) (fig. 6)(claim 9);  the depicted arrangement of the second thin lens (130) (fig. 6) allow for wherein the first lens distortion compensation region comprises a first light transmitting slit configured to transmit the illumination light, the second lens distortion compensation region comprises a second light transmitting slit configured to transmit the illumination light, and the third lens distortion compensation region comprises a third light transmitting slit configured to transmit the illumination light (claim 10); and wherein a ratio of an area of the second light transmitting slit with respect to an entire area of the plurality of second light shielding patterns in the second lens distortion compensation region is greater than a ratio of an area of the first light transmitting slit with respect to an entire area of the plurality of first light shielding patterns in the first lens distortion compensation region, and a ratio of an area of the third light transmitting slit with respect to an entire area of the plurality of third light shielding patterns in the third lens distortion compensation region is greater than the ratio of an area of the second light transmitting slit with respect to an entire area of the plurality of second light shielding patterns in the second lens distortion compensation region, as the plurality of a concentric circle shape depicted (fig. 6) become larger from the center (claim 11).
As to claims 12-15, Arbabi also discloses a structure that that is capable of being use in a structured light projector system that is implementing limitations such as, wherein the illuminator (220/222) comprises a plurality of light-emitting elements disposed in a two dimensional array (claim 12); wherein the pattern mask the focusing device (100) further comprises a plurality of illumination light non-uniformity compensation regions configured to control brightness of the structured light projected by the pattern mask to be uniform, as can be seen in depicted (figs. 17A-18 and 21) (claim 13); wherein the plurality of illumination light non-uniformity compensation regions are arranged two- dimensionally on the pattern mask, as can be seen in depicted (figs. 17A-18 and 21)(claim 14); wherein each of the illumination light non-uniformity compensation regions comprises: a first illumination light non-uniformity compensation sub-region opposite to a brightest region of the illumination light; and a second illumination light non-uniformity compensation sub-region surrounding the first illumination light non-uniformity compensation sub-region, as can be seen in depicted (figs. 6, and 17A-18 and 21) (claim 15).
As to claim 16, Arbabi also discloses wherein the first illumination light non-uniformity compensation sub-region comprises a plurality of third light shielding patterns, and the second illumination light non-uniformity compensation sub-region comprises a plurality of fourth light shielding patterns, and the first illumination light non-uniformity compensation sub-region has a third transmittance and the second illumination light non-uniformity compensation sub- region has a fourth transmittance that is higher than the third transmittance is included in wherein the plurality of a concentric circle shape depicted (fig. 6) become larger from the center.
For the purposes of clarity, the phrase “third……..”, “fourth…..” are considered arbitrary that could be inferred and/or partition(s) from the plurality/large illumination area created by the plurality of individual light-emitting elements.

Claims 20 are rejected under 35 U.S.C. 103 as being unpatentable over Arbabi et al. (2016/0299337 A1) in view of Thuries et al. (2016/0377414 A1), and further in view of Shimano (2018/0136480 A1), and/or Jeong et al. (2017/0351111 A1).

As to claims 20, Arbabi when modified by Shimano and/or Jeong, Arbabi discloses an electronic apparatus (figs. 5, 9, and 21-23) comprising: 
a structured light projector (220/222); 
Optical sensor/image sensor and an optical detector (140) that detects light that passed through the focusing device (100) is a sensor configured to receive light reflected by an object which is irradiated with light emitted by the structured light projector [pars. 0005, 0006 and 0117]; and 
wherein the structured light projector (figs. 5, 9, and 21-23) comprises: 
an illuminator (220/222) configured to provide illumination light; a pattern mask is a focusing device (100) configured to generate structured light by partially transmitting the illumination light; and includes a lens configured to transmit the structured light, and wherein the pattern mask the focusing device (100) comprises: a first lens a first thin lens (120) distortion compensation region comprising a plurality of opaque first light shielding patterns having a first pattern width; and a second lens a second thin lens (130) distortion compensation region surrounding the first lens distortion compensation region, the second lens distortion compensation region comprising the plurality of second scatterers adjusting transmission [par. 0073] anticipates a plurality of opaque second light shielding patterns having a second pattern width that is less than the first pattern width is included in variation according to shapes and sizes of the second thin lens (130)[par. 0074] (fig. 6)[pars. 0071- 0077].
Arbabi fails to disclose a processor configured to obtain shape information of the object based on the light received by the sensor. 
Thuries from the same field of endeavor teaches of a processor configured to process captured image/signal based on the light received by the sensor in order to obtain and/or determine the shape and/or dimensions of the object Thuries ([pars. 0042-44), fig. 2).  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Thuries by a processor configured to process captured image/signal based on the light received by the sensor in order to obtain and/or determine the accurate shape and/or dimensions of the object, as per the teachings of Thuries.
Still lacking, Arbabi and Thuries fail to explicitly specify the type or exact shape lens of distortion compensation region as being wherein the first lens distortion compensation region and the second lens distortion compensation region are disposed on a same plane, and the second lens distortion compensation region is disposed to surround a circumference of the first lens distortion compensation region.
Shimano from the same field of endeavor teaches of plurality of concentric circles in each of the first grating pattern and the second grating pattern are formed from a plurality of concentric circles in which a pitch of the concentric circles becomes finer in inverse proportion relative to a reference coordinate serving as a center of the concentric circles [pars. 0012-13] (figs. 1-2, 5-7, 13, and 15-17) for the purposes of performing intensity modulation on the light transmitted through the grating pattern and outputs the modulated light to the image sensor, and/or Jeong teaches of focusing device of meta-lens [par. 0087] having a plurality of concentric circles in each of the grating pattern structure  that is surrounded in a circumferential form disposed on a same plane, as can be seen in (Jeong, figs. 24-26).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Arbabi and Thuries with shape structure in view of the Shimano and/or Jeong teaches of focusing devices having superior configuration performance and/or accurately controlling and performing intensity modulation on the light transmitted through the grating pattern and outputs the modulated light to the image sensor.
For the purposes of clarity, Arbabi discloses a structure projector system comprising pattern mask comprising first and second thin lenses 120 and 130 on both surfaces of the substrate 110 by arranging the plurality of first and plurality of second scatterers 122 and 132 on the both surfaces of the substrate 110, as can be seen depicted (fig. 5). Arbabi also discloses a designed arrangement of lens that anticipates an arrangement of plurality of lens (i.e. second thin lens (130)) having a plurality of a concentric circle shape regions surrounding a central scatterer that allow for a third, fourth or more distortion compensation region surrounding a region(s) and are sequentially disposed in the concentric circle shapes arrangement, as can be seen depicted in (fig. 6).

Allowable Subject Matter
Claims 17-18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Also, claims 17-18 and 19 would be allowable if the double patenting rejection as set forth in this Office action is overcome.


 
Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed in the attached form PTO-892 teach of other prior art structured light projector/apparatus.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ISIAKA O AKANBI/           Primary Examiner, Art Unit 2886